Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 1 of 16 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 CURSETTA SWOOPE,
                                                        Case No.
                          Plaintiff,
            -against-
                                                        JURY TRIAL DEMANDED
 REAL HOSPITALITY GROUP, LLC, and
 JEANNINE GRAHAM, individually,

                        Defendants.



                                          COMPLAINT

                                       NATURE OF ACTION

       1.      Plaintiff Cursetta (“Elle”) Swoope (“Plaintiff”), by her attorneys, Crumiller P.C.,

brings this action against Real Hospitality Group, LLC (“RHG”) and Jeannine Graham

(collectively, “Defendants”) to remedy race discrimination and retaliation in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”); 42 U.S.C. § 1981 et

seq.; the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 290 et seq.; and

the New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq.

                                            PARTIES

       2.      Plaintiff Cursetta (“Elle”) Swoope is a black woman residing in New York City,

County of Kings. Plaintiff was employed by Defendants from on or about February 6, 2018, until

her employment was terminated on June 13, 2019.

       3.      Defendant RHG is a limited liability corporation with a primary place of business

located at 14 Wall Street, Suite 1600, New York, New York. RHG is a property management

company which oversees a portfolio of hotels around the United States.
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 2 of 16 PageID #: 2



         4.      Defendant Jeannine Graham is the Regional Director for Sales & Marketing at

RHG and is an individual who resides at 30 Andrews Drive, Massapeque Park, New York

11762.

                                  JURISDICTION AND VENUE

         5.      This Court has original jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §

1343. This Court has supplemental jurisdiction over Plaintiff’s state and city law claims

pursuant to 28 U.S.C. § 1367.

         6.      Venue is proper in the Eastern District of New York pursuant to 29 U.S.C. §

1391(b)(2).

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

         7.      On November 14, 2019, Plaintiff filed a timely Charge of Discrimination

(“Charge”) with the U.S. Equal Employment Opportunity Commission (“EEOC”).

         8.      On April 13, 2020, the EEOC issued Plaintiff a Notice of Right to Sue.

                                     LEGAL FRAMEWORK

         9.      Under Title VII, it is an unlawful employment practice for an employer to

“discharge any individual, or otherwise to discriminate against any individual” with respect to

the terms, conditions, or privileges of employment, because of the employee’s race. 42 U.S.C. §

2000e-2(a)(1).

         10.     Under Title VII, it is an unlawful employment practice for an employer to

“discharge any individual, or otherwise to discriminate against any individual” with respect to

the terms, conditions or privileges of employment, because of the employee’s participation in a

protected activity. 42 U.S.C. § 2000e-3(a).




                                                  2
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 3 of 16 PageID #: 3



       11.     42 U.S.C. § 1981 provides: “All persons within the jurisdiction of the

United States shall have the same right in every State and Territory to make and enforce

contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and

proceedings for the security of persons and property as is enjoyed by white citizens, and shall be

subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to

no other.” 42 U.S.C. § 1981(a).

       12.     Under 42 U.S.C. § 1981, like under Title VII, it is an unlawful employment

practice for an employer to “discharge any individual, or otherwise to discriminate against any

individual” with respect to the terms, conditions or privileges of employment, because of the

employee’s participation in a protected activity.

       13.     The NYSHRL provides that it shall be an unlawful discriminatory practice “to

discharge from employment . . . or to discriminate against such individual in compensation or in

terms, conditions or privileges of employment” on the basis of an individual’s race. N.Y. Exec.

Law § 296(1)(a).

       14.     Under the NYSHRL, it shall be an unlawful discriminatory practice for an

employer to retaliate or discriminate against any person because he or she has opposed any

discriminatory practices. N.Y. Exec. Law § 296(7).

       15.     The NYCHRL similarly provides that it is unlawful for an employer to “discharge

from employment” any person, or to “discriminate against such person . . . in terms, conditions

or privileges of employment” on the basis of her race. N.Y.C. Admin. Code § 8-107(1)(a)(2),

(3).




                                                    3
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 4 of 16 PageID #: 4



       16.     Under the NYCHRL, it is unlawful for an employer to retaliate or discriminate

against any person because such person has opposed any practice forbidden under the NYCHRL.

N.Y.C. Admin. Code § 8-107(7).

                                 FACTUAL ALLEGATIONS

       17.     Plaintiff began working for RHG on or about February 6, 2018, as an Area Sales

Manager for RHG at BKLYN House Hotel, Hotel RL Brooklyn, and The Brooklyn, A Hotel.

       18.     Plaintiff was told upon hire by Corporate Area Human Resources Manager Slyne

Louissaint that she would be eligible for the Sales Department bonus incentive plan, the specific

details of which would be provided by her direct report, Regional Director of Sales Jeannine

Graham (“Graham”).

       19.     Graham supervised Plaintiff and approximately 10 of her colleagues. Plaintiff’s

colleagues were Area Sales Managers for Manhattan hotels.

       20.     Plaintiff was the only black employee on the team.

       21.     In her role as Area Sales Manager, Plaintiff’s job duties centered around the

development and implementation of marketing strategies designed to grow business for her

assigned hotel properties by selling event space and hotel rooms.

Disparate Treatment

       22.     Plaintiff was assigned to multiple properties and was responsible for a much

larger workload than her non-black counterparts.

       23.     Plaintiff was not provided with a support position known as a Sales Coordinator.

This created a disproportionate burden on Plaintiff’s already-disparate workload, as compared to

her non-black counterparts.




                                                4
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 5 of 16 PageID #: 5



         24.    Graham failed to train Plaintiff on RHG’s internal systems, and imposed

unreasonable deadlines on Plaintiff by asking for complex property reports with short turnaround

times.

         25.    Furthermore, despite the fact that Plaintiff was already covering three properties

in Brooklyn, Graham asked her to assume responsibility for Lord & Moris, a Manhattan

property, in late summer 2018. Graham’s decision to entrust Plaintiff with a fourth location was

a good indicator of her impression of Plaintiff’s skills.

         26.    However, Lord & Moris was a new property and Plaintiff quickly discovered that

she was not given the necessary resources to market the property effectively. Additionally, the

property, located in Times Square, was geographically inconvenient for Plaintiff, who was based

exclusively in Brooklyn.

         27.    Despite her repeated requests for assistance and marketing support, Plaintiff was

given no relief until she had no choice but to inform Graham that she would no longer work on

Lord & Moris.

         28.    Graham also assigned Plaintiff tasks which were outside of her job duties and

which were significantly beneath her paygrade.

         29.    Plaintiff regularly informed Graham that the lack of support that her non-black

counterparts relied upon was negatively impacting her ability to perform.

         30.    Eventually, Plaintiff was given room in the budget for one coordinator to assist

her with all of her hotel properties, though she was never actually given the green light to hire

someone into the position.

         31.    On multiple occasions, Plaintiff specifically requested direction, resources, and

feedback on proposals she created regarding how to sustain her effectiveness.




                                                  5
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 6 of 16 PageID #: 6



          32.    However, Plaintiff received no meaningful response to these requests. Instead,

Graham, who worked remotely and rarely visited the office, began treating Plaintiff worse than

before.

          33.    For example, it was apparent to Plaintiff at the group meetings that Graham had a

far greater knowledge of the activities of the other sales managers and their properties than she

had of Plaintiff’s properties, notwithstanding Plaintiff’s frequent attempts to seek guidance from

Graham.

          34.    Even in spite of the discriminatory treatment and lack of support, Plaintiff

continued to perform well and succeed. On April 30, 2019, Plaintiff received an excellent

performance review, meeting or exceeding expectations in every category. Graham signed off on

this review.

          35.    Plaintiff developed innovative solutions to accomplish her objectives. For

example, Plaintiff helped to drive business to Hotel RL in Bushwick by creating an Instagram

account specifically for the hotel’s event space.

          36.    Plaintiff and the hotel’s Area General Manager Andre Hammond relied heavily

on this Instagram account to drive event sales, and in turn, to drive up room sales as well.

          37.    This Instagram account highlighted the hotel’s upcoming and past events by

featuring pictures of the events, many of which featured people of color, a key demographic of

that location.

          38.    On May 30, 2019, Plaintiff was asked to surrender the Instagram account and

cease posting to it because, as Graham put it, the Company needed to stay “on brand.”

          39.    After the Company took over the Instagram account, it promptly shifted its photo

selection to depict mainly white people in the event space, despite the fact that events at this




                                                    6
 Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 7 of 16 PageID #: 7



 location were mainly hosted and attended by people of color. This demonstrated to Plaintiff that

 the Company perceived white people to be “on brand” and black and brown people to be off

 brand.

          40.   As a result of the insufficient support she received and the disproportionate

 amount of responsibilities with which she was tasked, Plaintiff worked longer hours and

 weekends than she would have with the proper support, going above and beyond to avoid any

 perceived misstep, which caused her a great deal of stress, anxiety and exhaustion.

          41.   Graham also made disapproving remarks about Plaintiff’s box braids – an ethnic

 style that is popular throughout African, African-American, and African Diaspora culture.

          42.   These comments marginalized Plaintiff from her exclusively non-black

 counterparts, whom Graham did not subject to personal disapproving remarks about their own

 hairstyles.

Unpaid Commissions

          43.   Plaintiff’s offer letter from RHG states that she was eligible for the Company’s

 sales department bonus incentive plan, the details of which were to be provided by her direct

 supervisor.

          44.   Plaintiff therefore asked Graham to provide the details of the incentive plan to her

 on numerous occasions, which Graham failed to do for nearly an entire year, until January 2019.

          45.   However, even after that, and despite her impressive sales, Plaintiff was never

 paid any bonuses through the sales incentive plan. Nor has Plaintiff ever been paid for the out-of-

 pocket work expenses she incurred.

 Protected Activity, Retaliation, and Pretextual Termination

          46.   On or about June 1, 2019, when Plaintiff arrived onsite, she encountered Chief

 Operations Officer John Parker and Area General Manager Andre Hammond engaged in a


                                                 7
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 8 of 16 PageID #: 8



discussion about the business. Though she was not aware of the purpose of the meeting, given

Parker’s seniority at RHG, Plaintiff joined Parker and Hammond to see if she could offer any

assistance or provide any contributions to the conversation. Hammond then invited Plaintiff to

discuss any concerns she had regarding her position. Fearful for her job security, Plaintiff was

reticent to complain, and initially declined to do so. However, Hammond then pressured

Plaintiff to share with Parker some concerns that Hammond had previously heard Plaintiff share

privately, regarding the disparate treatment she had suffered and her unpaid wages. Unsure of

how else to respond, Plaintiff then reported to Parker her complaints regarding the disparate

treatment and the unpaid wages, as well as her opinion that Defendant’s treatment of her, and its

failure and refusal to pay her promised wages, constituted objectionable behavior.

       47.     On June 13, 2019, within two weeks of this complaint, the Company terminated

Plaintiff’s employment. Plaintiff was handed a letter, signed by Hammond, which expressly

stated that the termination was completely unrelated to Plaintiff’s job performance. Rather, the

letter claimed Plaintiff’s position had been eliminated.

       48.     However, that statement was false. Later that same day, while browsing Google

Search, Plaintiff saw that Defendants had listed, as available, a nearly identical job position at the

location where she had worked. The posting was for an Area Director of Sales position, and the

duties were identical to the ones Plaintiff had been performing as Area Sales Manager. In fact,

the job posting indicated that the position would report to General Managers and the Corporate

Regional Sales Director, i.e., the exact same people to whom Plaintiff had reported up until her

termination. Furthermore, the posting specified that the role would supervise the overall sales

efforts for the Brooklyn properties, which is exactly what Plaintiff had been doing throughout the

period of her employment.




                                                  8
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 9 of 16 PageID #: 9



       49.     Plaintiff later learned that her white male colleague, Andrew Massetti, who, like

Plaintiff, previously held the Sales Manager position, had been promoted to the Area Director of

Sales role and the Company hired a new white male employee, John Bock, to fill the position

which the promotion had made available.

       50.     At no point was Plaintiff asked if she would be interested in assuming the Area

Director of Sales position, despite the fact that Plaintiff had been told before her termination that

she would eventually assume responsibility for the two new properties in Brooklyn, one of which

she had been discussing with management for months. Yet, at her termination, she was informed

that there would not be an open position until later in the year. Thus, when Plaintiff saw that the

position was posted that same day, she was understandably confused and upset that Defendants

had not been truthful about why her employment was terminated.

                                 FIRST CAUSE OF ACTION:
                             Discrimination in Violation of Title VII
                                  Against Corporate Defendant

       51.     Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if fully set forth herein.

       52.     Defendant unlawfully discriminated against Plaintiff in the terms and conditions

of her employment by terminating her on the basis of her race in violation of Title VII.

       53.     Defendant’s discriminatory acts caused Plaintiff to suffer economic damages,

including lost wages, commissions, and benefits, as well as emotional and physical distress.

       54.     Defendant acted with malice and/or reckless indifference to Plaintiff’s rights,

entitling her to an award of punitive damages.

       55.     Therefore, Defendant is liable to Plaintiff for back pay, front pay, emotional

distress and other compensatory damages, punitive damages, prejudgment interest, post-

judgment interest, attorneys’ fees, costs and disbursements.


                                                      9
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 10 of 16 PageID #: 10



                                SECOND CAUSE OF ACTION:
                               Retaliation in Violation of Title VII
                                  Against Corporate Defendant

       56.     Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if fully set forth herein.

       57.     Defendant unlawfully retaliated against Plaintiff by terminating her employment

on the basis of her protected activity including but not limited to the activities listed in paras. 44

and 46 in violation of Title VII.

       58.     Defendant’s unlawful retaliatory acts caused Plaintiff to suffer economic

damages, including lost wages as well as emotional distress damages.

       59.     Defendant acted willfully, with malice and/or reckless indifference to Plaintiff’s

rights, entitling Plaintiff to an award of punitive damages.

       60.     Therefore, Defendant is liable to Plaintiff for back pay, front pay, emotional

distress and other compensatory damages, punitive damages, prejudgment interest, post-

judgment interest, attorneys’ fees, costs and disbursements.

                                 THIRD CAUSE OF ACTION:
                           Discrimination in Violation of the 42 U.S.C. § 1981
                                    Against Both Defendants
       61.     Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if fully set forth herein.

       62.     Defendants improperly discriminated against Plaintiff in the terms and conditions

of her employment by improperly terminating her employment on the basis of her race in

violation of 42 U.S.C. § 1981.

       63.     As described herein, Defendant Graham is personally and directly liable in that

she aided and abetted the corporate Defendant in its unlawful discriminatory acts against

Plaintiff, in violation of 42 U.S.C. § 1981.


                                                  10
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 11 of 16 PageID #: 11



       64.     Alternatively, in terms of the economic realities of the workplace, Defendant

Graham is personally and directly liable as an employer for the unlawful discrimination against

Plaintiff in violation of 42 U.S.C. § 1981.

       65.     Defendants’ discriminatory acts caused Plaintiff to suffer economic damages,

including lost wages, commissions, and benefits, as well as emotional and physical distress.

       66.     Defendants acted with malice and/or reckless indifference to Plaintiff’s rights,

entitling her to an award of punitive damages.

       67.     Therefore, Defendants are jointly and severally liable to Plaintiff for back pay,

front pay, emotional distress and other compensatory damages, punitive damages, prejudgment

interest, post-judgment interest, attorneys’ fees, costs and disbursements.

                                 FOURTH CAUSE OF ACTION:
                             Retaliation in Violation of the 42 U.S.C. § 1981
                                     Against Both Defendants
       68.     Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if fully set forth herein.

       69.     Defendants unlawfully retaliated against Plaintiff by terminating her employment

on the basis of her protected activity including but not limited to the activities listed in paras. 44

and 46 in violation of 42 U.S.C. § 1981.

       70.     As described herein, Defendant Graham is personally and directly liable in that

she aided and abetted the corporate Defendant in its unlawful retaliatory acts against Plaintiff, in

violation of 42 U.S.C. § 1981.

       71.     Alternatively, in terms of the economic realities of the workplace, Defendant

Graham is personally and directly liable as an employer for the unlawful retaliation against

Plaintiff in violation of 42 U.S.C. § 1981.




                                                  11
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 12 of 16 PageID #: 12



       72.     Defendants’ unlawful retaliatory acts caused Plaintiff to suffer economic

damages, including lost wages as well as emotional distress damages.

       73.     Defendants acted willfully, with malice and/or reckless indifference to Plaintiff’s

rights, entitling Plaintiff to an award of punitive damages.

       74.     Therefore, Defendants are jointly and severally liable to Plaintiff for back pay,

front pay, emotional distress and other compensatory damages, punitive damages, prejudgment

interest, post-judgment interest, attorneys’ fees, costs and disbursements.


                                 FIFTH CAUSE OF ACTION:
                          Discrimination in Violation of the NYSHRL
                                   Against Both Defendants

       75.     Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if fully set forth herein.

       76.     Defendants improperly discriminated against Plaintiff in the terms and conditions

of her employment by improperly terminating her employment on the basis of her race in

violation of the NYSHRL.

       77.     As described herein, Defendant Graham is personally and directly liable in that

she aided and abetted the corporate Defendant in its unlawful discriminatory acts against

Plaintiff, in violation of NYSHRL § 296(6).

       78.     Alternatively, in terms of the economic realities of the workplace, Defendant

Graham is personally and directly liable as an employer for the unlawful discrimination against

Plaintiff in violation of NYSHRL § 296(1).

       79.     Defendants’ discriminatory acts caused Plaintiff to suffer economic damages,

including lost wages, commissions, and benefits, as well as emotional and physical distress.




                                                  12
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 13 of 16 PageID #: 13



       80.     Defendants acted with malice and/or reckless indifference to Plaintiff’s rights,

entitling her to an award of punitive damages.

       81.     Therefore, Defendants are jointly and severally liable to Plaintiff for back pay,

front pay, emotional distress and other compensatory damages, punitive damages, prejudgment

interest, post-judgment interest, attorneys’ fees, costs and disbursements.

                                 SIXTH CAUSE OF ACTION:
                             Retaliation in Violation of the NYSHRL
                                     Against Both Defendants

       82.     Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if fully set forth herein.

       83.     Defendants unlawfully retaliated against Plaintiff in the terms and conditions of

her employment and by terminating her employment on the basis of her protected activities, in

violation of NYSHRL.

       84.     As described herein, Defendant Graham is personally and directly liable in that

she aided and abetted the corporate Defendant in its unlawful retaliatory acts against Plaintiff, in

violation of NYSHRL § 296(6).

       85.     Alternatively, in terms of the economic realities of the workplace, Defendant

Graham is personally and directly liable as an employer for the unlawful retaliation against

Plaintiff in violation of NYSHRL § 296(1).

       86.     Defendants’ unlawful retaliatory acts caused Plaintiff to suffer economic

damages, including lost wages as well as emotional distress damages.

       87.     Defendants acted willfully, with malice and/or reckless indifference to Plaintiff’s

rights, entitling her to an award of punitive damages.




                                                  13
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 14 of 16 PageID #: 14



       88.     Therefore, Defendants are jointly and severally liable to Plaintiff for back pay,

front pay, emotional distress and other compensatory damages, punitive damages, prejudgment

interest, post-judgment interest, attorneys’ fees, costs and disbursements.

                               SEVENTH CAUSE OF ACTION:
                          Discrimination in Violation of the NYCHRL
                                   Against Both Defendants

       89.     Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if fully set forth herein.

       90.     Defendants improperly discriminated against Plaintiff in the terms and conditions

of her employment, and improperly terminated her employment on the basis of her race in

violation of the NYCHRL.

       91.     As described herein, Defendant Graham is personally and directly liable in that

she aided and abetted the corporate Defendant in its unlawful discriminatory act against Plaintiff,

in violation of NYCHRL§ 8–107(6).

       92.     Alternatively, in terms of the economic realities of the workplace, Defendant

Graham is personally and directly liable as an employer for the continuing unlawful

discrimination against Plaintiff in violation of NYCHRL § 8–107(1)(a).

       93.     Defendants’ discriminatory acts caused Plaintiff to suffer economic damages,

including lost wages, commissions, and benefits, as well as emotional and physical distress.

       94.     Defendants acted with malice and/or reckless indifference to Plaintiff’s rights,

entitling her to an award of punitive damages.

       95.     Therefore, Defendants are jointly and severally liable to Plaintiff for back pay,

front pay, emotional distress and other compensatory damages, punitive damages, prejudgment

interest, post-judgment interest, attorneys’ fees, costs and disbursements.




                                                  14
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 15 of 16 PageID #: 15



                               EIGHTH CAUSE OF ACTION:
                            Retaliation in Violation of the NYCHRL
                                    Against Both Defendants

       96.     Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if fully set forth herein.

       97.     Defendants unlawfully retaliated against Plaintiff in the terms and conditions of

her employment and terminated her employment on the basis of her race in violation of

NYCHRL.

       98.     As described herein, Defendant Graham is personally and directly liable in that

she aided and abetted the corporate Defendant in its unlawful retaliatory act against Plaintiff, in

violation of NYCHRL§ 8–107(6).

       99.     Alternatively, in terms of the economic realities of the workplace, Defendant

Graham is personally and directly liable as an employer for the continuing unlawful retaliation

against Plaintiff in violation of NYCHRL § 8–107(1)(a).

       100.    Defendants’ unlawful retaliatory acts caused Plaintiff to suffer economic

damages, including lost wages as well as emotional distress damages.

       101.    Defendants acted willfully, with negligence or reckless indifference to Plaintiff’s

rights, entitling her to an award of punitive damages.

       102.    Therefore, Defendants are jointly and severally liable to Plaintiff for back pay,

front pay, emotional distress and other compensatory damages, punitive damages, prejudgment

interest, post-judgment interest, attorneys’ fees, costs and disbursements.




                                                  15
Case 1:20-cv-02236-FB-RML Document 1 Filed 05/18/20 Page 16 of 16 PageID #: 16



                                     DEMAND FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment that:

        a)       Declares that the discriminatory and retaliatory actions, practices, and policies of

Defendants as set forth above violated Title VII, 42 U.S.C. § 1981, the NYSHRL, and the

NYCHRL;

        b)       awards monetary damages to Plaintiff to compensate her for the discrimination

and retaliation she experienced, including economic damages and damages for emotional

distress;

        c)       awards Plaintiff punitive damages pursuant to Title VII and the NYCHRL and 42

U.S.C. § 1981;

        d)       awards Plaintiff reasonable attorneys’ fees and costs in this action; and

        e)       grants such other relief as this Court deems just and proper.



                                DEMAND FOR TRIAL BY JURY

                     Pursuant to FRCP § 38(b), Plaintiff demands a trial by jury.



Dated: New York, New York
       May 18, 2020

                                                Respectfully submitted,

                                                Crumiller P.C.

                                                By:    ____________________
                                                       Chloe Liederman
                                                       222 Broadway, 19th Floor
                                                       New York, NY 10038
                                                       (212) 390-8480
                                                       cl@crumiller.com
                                                       Attorneys for Plaintiff



                                                  16
